PER CURIAM
Affirmed. Neumann v. Liles, 261 Or App 567, 323 P3d 521, rev allowed, 356 Or 516 (2014).
*331331 CASES AFFIRMED WITHOUT OPINION (357 P3d 531) July 8, 2015 Harris v. Employment Department et al (A158470) In the Matter of V. E. R. H., a Child. Department of Human Services v. J. R. L. (A158677) Luna-Benitez, Gerardo v. Coursey (A153802), rev den, 358 Or 248 Paniagua-Miguel, Rodolfo v. Coursey (A153480) Redick v. Employment Department et al (A158266) Rodriguez-Moreno, Ramon v. Premo (A154584) State v. Boly, Brian D. (A157312) State v. Stubblefield, Daniel Blaine (A155741), rev den, 358 Or 70 July 15, 2015 Galligar, Arthur John v. Franke (A153310) In the Matter of A. A. O., Alleged to be a Person with Mental Illness. State v. A. A. O. (A156620) In the Matter of the Compensation of Cooper, Penny I., Claimant. Jeld-Wen, Inc. v. Cooper (A152573) State v. Baker, Donald Larry, aka Baker, Donald L. (A155369), rev den, 358 Or 145 State v. Caballero-Diaz, Roberto Ivan (A155837/38), rev den, 358 Or 145 State v. Courtier, Russell Orlando (A155142), rev den, 358 Or 374 State v. Gilliam, Melvin Lewis (A155756), rev den, 358 Or 374 State v. Parker, Frankie Julius (A155100), rev den, 358 Or 248 State v. Royal, Dawn Lynn Pamela (A155479) State v. Sweetman, Angela Jamie (A154060), rev den, 358 Or 374 State v. Tritt, Dennis William (A154049) State v. Trommlitz, Tina Marie (A154924), rev den, 358 Or 249 State v. Vanhook, Jamel Gerald (A155265) White, Joshua v. Nooth (A154155), rev den, 358 Or 249